Order entered October 1, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01080-CV

                                 BRETT SHIPP, Appellant

                                             V.

                       DR. RICHARD MALOUF, ET AL., Appellees

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-06268-C

                                         ORDER
       We GRANT appellees’ September 26, 2013 unopposed motion for an extension of time

to file a brief. Appellees shall file their brief on or before October 28, 2013. We caution

appellees that no further extension of time will be granted in this accelerated appeal absent

extraordinary circumstances.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE